Case 1:16-cv-06496-LAK-GWG Document 357 Filed 03/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD DENNIS, SONTERRA CAPITAL
MASTER FUND, LTD., FRONTPOINT FINANCIAL
SERVICES FUND, L.P., FRONTPOINT ASIAN
EVENT DRIVEN FUND, L.P., FRONTPOINT
FINANCIAL HORIZONS FUND, L.P., and
ORANGE COUNTY EMPLOYEES RETIREMENT
SYSTEM, on behalf of themselves and all others
similarly situated,

Plaintiffs,
v.

JPMORGAN CHASE & CO., JPMORGAN CHASE
BANK, N.A., BNP PARIBAS, S.A., THE ROYAL
BANK OF SCOTLAND GROUP PLC, THE ROYAL
BANK OF SCOTLAND PLC, RBS N.V., RBS
GROUP (AUSTRALIA) PTY LIMITED, UBS AG,
AUSTRALIA AND NEW ZEALAND BANKING
GROUP LTD., COMMONWEALTH BANK OF
AUSTRALIA, NATIONAL AUSTRALIA BANK
LIMITED, WESTPAC BANKING CORPORATION,
DEUTSCHE BANK AG, HSBC HOLDINGS PLC,
HSBC BANK AUSTRALIA LIMITED, LLOYDS
BANKING GROUP PLC, LLOYDS BANK PLC,
MACQUARIE GROUP LTD., MACQUARIE BANK
LTD., ROYAL BANK OF CANADA, RBC CAPITAL
MARKETS LLC, MORGAN STANLEY, MORGAN
STANLEY AUSTRALIA LIMITED, CREDIT
SUISSE GROUP AG, CREDIT SUISSE AG, ICAP
PLC, ICAP AUSTRALIA PTY LTD., TULLETT
PREBON PLC, TULLETT PREBON (AUSTRALIA)
PTY LID., AND JOHN DOES NOS. 1-50,

Defendants.

 

 

Civil Action No. 16-cv-06496

Hon. Gabriel W. Gorenstein

RDER

 
Case 1:16-cv-06496-LAK-GWG Document 357 Filed 03/16/20 Page 2 of 2

UPON the Court’s Order dated December 17, 2019 (ACF No. 334) (the “December 17
Order”), which directed Class Counsel to update the Court on the status of class notice discovery, to
propose the next steps in class notice, and to address whether deferral of notice of the JPMorgan
Settlement may be appropriate;

UPON Class Counsel’s status report that Class Counsel has met and conferred and
continues to meet and confer with non-settling Defendants concerning non-settling Defendants’
production of names and addresses of potential class members;

UPON Class Counsel’s report that additional time is necessary for non-settling Defendants
to complete the process of locating and producing names and addresses of potential class members;

UPON Class Counsel’s report that two non-parties have not completed their productions of
names and addresses of potential class members;

UPON the estimate by Class Counsel that it will take at least ninety (90) days to complete
the class notice discovery from non-settling Defendants;

NOW, THEREFORE, I'T IS HEREBY ORDERED:

1, Class Counsel shall submit a farther status report to the Court on or before June 15,
2020 advising the Court of the status of class notice discovery, proposing the next steps in class

notice, and addressing whether deferral of notice of the Settlement may be appropriate.

IT ISSO eee be

ENTERED this br day of Maw Mater... CORY. C0

Jes “Gabriel W. Gossptein
oan States Magistrate Judge

 
